      Case 2:20-cv-00253-WB Document 19 Filed 10/09/20 Page 1 of 3




Joshua Prince, Esq.
Attorney Id No. 306521
Prince Law Offices, P.C.
646 Lenape Road
Bechtelsville, PA 19505
(888) 313-0416, ext 81114 (t)
(610) 845-3903 (f)
Joshua@PrinceLaw.com

                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VAHAN KELERCHIAN                :
             Plaintiff          :
                                :
     v.                         :                  Civil Action No. 2:20-CV-253
                                :
BUREAU OF ALCOHOL, TOBACCO, :
FIREARMS AND EXPLOSIVES, et al. :
              Defendants        :

                                NOTICE OF APPEAL



       PLEASE TAKE NOTICE that Petitioner Vahan Kelerchian hereby appeals to the

United States Court of Appeals for the Third Circuit from the Court’s Opinion and Order

entered on July 17, 2020 [ECF Doc. 14 and Doc. 15] and denial of reconsideration

thereof entered on August 12, 2020.

                                           Respectfully Submitted,
Dated: October 9, 2020


                                           __________________________
                                           Joshua Prince, Esq.
                                           Attorney Id. No. 306521
                                           Joshua@PrinceLaw.com

                                           Prince Law Offices, P.C.
                                           646 Lenape Road
                                           Bechtelsville, PA 19505
                                           888-313-0416
Case 2:20-cv-00253-WB Document 19 Filed 10/09/20 Page 2 of 3




                             610-845-3903 (fax)

                             Attorney for Plaintiff
      Case 2:20-cv-00253-WB Document 19 Filed 10/09/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing Notice of

Appeal was filed electronically through the Eastern District of Pennsylvania Electronic

Filing System. Notice of this filing will be sent by operation of the court’s Electronic

Filing System to all registered users in this case.


                                                      __________________________
                                                      Joshua Prince, Esq.
                                                      Attorney Id. No. 306251

                                                      Prince Law Offices, P.C.
                                                      646 Lenape Rd
                                                      Bechtelsville, PA 19505
                                                      610-313-0416
                                                      610-845-3903 (fax)

                                                      Attorney for Plaintiff
